DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway (PPH) Program
The applicant’s request on 9/26/2019 for participation in the Patent Prosecution Highway (PPH) Program was granted on 11/5/2019.
International Search Report
The examiner previously indicated in the Non-Final Office Action dated 12/1/2020 that the PCT international search reports by the International Search Authority (ISA) on 6/21/2019; by the Japanese Patent Office (JPO) on 9/26/2019; and by the European Patent Office (EPO) on 9/26/2019 had been considered, but would not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). However, these submissions were in compliance with 37 CFR 1.98(a)(1) and will be listed on any patent resulting from this application.  
Response to Amendment
After the Non-Final Office Action dated 12/1/2020, the applicant submitted the following amendments:
Title of the invention change
Amendments to the claims
Specification
The applicant has submitted a new title of the invention that is descriptive and clearly indicative of the invention to which the claims are directed to overcome the title objection in the Non-Final Office Action of 12/1/2020.
Claim Status
The applicant has amended claims 14-16, 19 and 22 after the current Non-Final. No claims were cancelled; and no new claims were added. Claims 14-23 are currently pending.
Allowable Subject Matter
Claims 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 14, the prior art cannot be used to anticipate, nor to render obvious the limitations of: forming the polydiacetylene layer comprises depositing 10,12-pentacosadiynoic acid on the thin film encapsulation structure by mask vapor deposition; and irradiating the 10,12-pentacosadiynoic acid with an electron beam or ultraviolet rays; forming the thin film encapsulation structure comprises: supplying a vapor-like or mist-like photocurable resin into the chamber; 
condensing the photocurable resin on the first inorganic barrier layer to form a liquid film; (and) irradiating the liquid film of the photocurable resin with light to form a photocured resin layer, in combination with the additionally claimed features.
In Re claims 15-23, they are allowable because of their dependence on claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892